Citation Nr: 0400272	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  00-04 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
death pension benefits in the calculated amount of $1,027.00. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from April 1944 to May 
1947.  The veteran died in May 1998 and the appellant is the 
veteran's widow.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  The 
case was remanded by the Board for additional development in 
May 2001, and the requested development has been 
accomplished.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO. 

2.  The appellant was awarded death pension benefits 
following the veteran's death; she was notified that as a 
condition of this award, it was her responsibility to report 
any changes in income.  

3.  The overpayment in question was created due to the 
appellant's failure to report receipt of an increase in her 
award from the Social Security Administration discovered by 
income verification from this organization.   

4.  The appellant, who had knowledge of the likely 
consequences, engaged in unfair and deceptive dealings with 
the VA in an attempt to gain at the VA's expense by retaining 
benefits to which she was not entitled; her actions created 
the overpayment at issue.



CONCLUSION OF LAW

Waiver of recovery of an overpayment of death pension 
benefits in the calculated amount of $1,027.00 is precluded 
by a finding of bad faith on the part of the appellant.  38 
U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. § 1.965(b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As indicated in its May 2001 remand, during the pendency of 
the appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  However, the United 
States Court of Appeals for Veterans Claims, in a decision 
promulgated after the May 2001 remand, held that the VCAA is 
not applicable to cases involving waiver of indebtedness.  
See Barger v. Principi, 16 Vet. App. 132 (2002).  Therefore, 
the Board will proceed with consideration of the appeal.

A waiver of indebtedness may be authorized in a case in which 
collection of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302(b).  In essence, "equity and 
good conscience" means fairness to both the appellant and to 
the government.  38 C.F.R. § 1.965(a).  However, the law 
precludes waiver of recovery of an overpayment or waiver of 
collection of any indebtedness where any one of the following 
elements is found to exist: (1) fraud, (2) misrepresentation 
or (3) bad faith.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 
1.965(b).  It should be emphasized that only one of the three 
elements (fraud, misrepresentation, or bad faith) need be 
shown to preclude consideration of waiver of recovery of the 
indebtedness.  38 U.S.C.A. § 5302(c). 

In determining income for the purposes of non service-
connected pension benefits, payments of any kind from any 
source shall be counted as income during the 12-month 
annualization period in which received unless specifically 
excluded by 38 C.F.R. § 3.272.  See 38 C.F.R. § 3.271(a). 

Those entitled to pension must notify VA of any material 
change or expected change in income which would affect 
entitlement to receive, or the rate of, the benefit being 
paid.  The notice must be made when the recipient acquires 
knowledge that she will begin to receive additional income.  
38 C.F.R. § 3.660(a)(1).

"Bad faith" is defined in VA regulations as "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  38 C.F.R. § 1.965(b).

The phrase "bad faith" is also defined in the Veterans 
Benefits Administration (VBA) CIRCULAR 20-90-5, dated 
February 12, 1990, as a "willful intention on the part of 
the claimant to seek an unfair advantage or to neglect or 
refuse to fulfill some duty or contractual obligation."  The 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (hereinafter 
Court) has invalidated the use of the above-cited phrase as 
an appropriate basis for a bad faith determination.  See 
Richards v. Brown, 9 Vet. App. 255 (1996).  In Richards, the 
Court found that the operative language in 38 C.F.R. § 
1.965(b)(2) limits bad faith to cases in which there is an 
intent to seek an unfair advantage.  Thus, the Court held 
that the use of the phrase "neglect or refuse to fulfill 
some duty or contractual obligation" found in the circular 
was inconsistent with the regulation and cannot be an 
appropriate basis for a bad faith determination.  Id.  

Applying the legal criteria above to the instant case, the 
appellant does not contend, and the record does not show, 
that the debt in this case was not validly incurred.  There 
is no question that there was an overpayment of VA death 
pension benefits based on incorrect information that was, as 
will be explained below, supplied by the appellant.  Thus, 
the Board finds that the indebtedness in the calculated 
amount of $1,027.00 was properly established.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  

Briefly summarizing the facts, following the veteran's death 
in May 1998, the appellant was awarded VA death pension 
benefits.  The appellant was notified that her pension award 
was dependent on her income and that as a condition of this 
award, it was her responsibility to report any changes in 
income.  

In January 1999, the appellant reported on a VA Form 21-0518-
1 that she was in receipt of $299 of monthly Social Security 
Income.  However, in February 1999, income verification from 
the Social Security Administration reflected receipt of an 
increase of monthly income from this organization to $692.80 
effective from September 1, 1998, and a lump sum payment of 
$251.000.  As a result of this increase in her award, the 
appellant was informed by letter dated in February 1999 of a 
proposal to terminate her VA pension award effective from 
October 1, 1998, because as a result of this increase, her 
yearly income exceeded the amount of income allowable for 
receipt of VA pension benefits.  A May 1999 letter informed 
the appellant that her pension benefits had been terminated 
effective from October 1, 1998, and that this action had 
resulted in an overpayment in VA benefits that had been paid 
to her.  

The appellant requested a waiver of recovery of the 
overpayment discussed above, essentially on the basis of the 
financial hardship that would result from recovery of the 
overpayment in question.  She also indicated that she 
reported her income correctly in January 1999.  The Committee 
denied this request in an October 1999 decision which found 
that the failure of the appellant to inform the VA of the 
change in income represented by her increased Social Security 
Award demonstrated bad faith because she knew her pension 
award was dependent on her level of income.   

Applying the pertinent legal criteria to the facts summarized 
above, the Board essentially must make a determination as to 
whether the failure by the appellant to report an increase in 
her Social Security award involved an intent to seek an 
unfair advantage, thereby constituting bad faith on her part.  
The Board notes that when it considers whether the appellant 
engaged in bad faith, it is not bound by the determination by 
the RO in this regard.  See Ridings v. Brown, 6 Vet. App. 
544, 546 (1994).  In the instant case, the denial of the 
waiver due to bad faith by the Committee was based upon a 
finding that there was a willful intention on the part of the 
claimant to seek an unfair advantage.  There is no indication 
in the Committee's reasoning that the finding of bad faith 
was improperly based on the appellant's neglect or refusal to 
fulfill some duty or contractual obligation, which has been 
nullified by the Court as a basis for a finding of bad faith.  
See Richards, 9 Vet. App. at 255. 

The appellant has essentially contended that the debt in 
question should be waived because payment of this debt would 
result in undue financial hardship.  She also contends that 
she did not act in bad faith because she was "confused" by 
the "maze of paperwork" a widow receives upon the death of 
her spouse.  However, despite clear notification by the RO of 
the duty to do so, the evidence indicates that the appellant 
deliberately failed to report receipt of the increase in 
Social Security income in question and continued to receive 
VA benefits based on incorrect and false reports of income.  
As noted above, it is the responsibility of a pension 
recipient to notify VA of all circumstances that will affect 
entitlement to receive the rate of the benefit being paid, 
and such notice must be provided when the recipient acquires 
knowledge that his or her income has changed.  See 38 C.F.R. 
§§ 3.277, 3.660(a)(1).  Moreover, the RO, as requested by the 
Board in its May 2001 remand, forwarded the appellant the VA 
Form 21-0518-1 signed by her in January 1999 and afforded her 
the opportunity to explain the discrepancy between the income 
she reported therein and the income that she actually 
received.  The appellant failed to respond to this letter.  
Finally, even if the appellant was "confused" by the 
instructions from VA, persons dealing with the Government are 
charged with knowledge of federal statutes and lawfully 
promulgated agency regulations "regardless of actual 
knowledge of what is in the [r]egulations or of the hardship 
resulting from innocent ignorance."  See Morris v Derwinski, 
1 Vet. App. 260, 265 (1991) [citing Fed. Crop Ins. Corp. v. 
Merrill, 33 U.S. 380, 384-385, 68 S. Ct. 1, 3, 92 L.Ed. 10 
(1947)].

After consideration of the record and the applicable 
regulatory provisions, the Board finds that the appellant, 
who clearly had knowledge of the likely consequences, engaged 
in unfair and deceptive dealings with the VA in an attempt to 
gain at the VA's expense by willfully concealing information 
concerning the income described above, thus retaining VA 
benefits that she was not entitled to.  The appellant was 
fully informed of the VA action to be taken if she improperly 
reported her income, and she thus clearly had knowledge of 
the likely consequences of her actions.

Based on the evidence of record, the Board finds that the 
appellant purposely did not inform the VA of her increase in 
Social Security benefits in order to retain the full amount 
of VA disability pension benefits that she was receiving.  
That is, the appellant, in an unfair and deceptive manner, 
refused to inform the VA accurately of her income so that she 
could wrongfully continue to receive VA benefits to which she 
was not entitled.  

In light of the foregoing, the Board finds that the evidence 
clearly establishes that the appellant engaged in bad faith 
when she failed to report the increase in income in question 
to VA, despite notice by VA regarding her responsibility to 
timely report changes in her income.  This leads the Board to 
the conclusion that the appellant's actions in the creation 
of the current overpayment were intentional, as she clearly 
knew that her pension award was dependent on her level of 
income.  If so, her actions could have been for no other 
purpose than to gain unfair advantage in her dealings with 
VA.  She was successful in this respect, as evidenced by the 
current overpayment, and she has failed to explain the 
discrepancy in income she reported in 1999 from that actually 
received despite being provided the opportunity to do so 
following the May 2001 remand.  Thus, the Board is compelled 
to find that the appellant engaged in bad faith in the 
creation of the overpayment at issue.  

As for the contentions concerning the financial hardship 
imposed by recovery of the debt in question, financial 
hardship is an element of the standard of equity and good 
conscience.  As discussed above, when the overpayment of VA 
benefits results from such bad faith on the part of the 
appellant, waiver of recovery of this debt is precluded by 
law, regardless of the appellant's current financial status 
or any of the other elements of the standard of equity and 
good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 
1.965(b).  In short, the Board's finding of bad faith 
precludes the granting of waiver of recovery of the 
overpayment of death pension benefits now at issue, 
notwithstanding the provisions of 38 C.F.R. § 1.965(a) 
regarding the standard of equity and good conscience.  See 
Farless v. Derwinski, 2 Vet. App. 555, 556-557 (1992).

ORDER

Entitlement to waiver of recovery of an overpayment of VA 
death pension benefits in the calculated amount of $1,027.00 
is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



